Case 1:20-mj-08520-UA Document 4 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
-cR- ()()

AjeTur. SATTA 120 20 MAG &¥LO

Defendant(s).

 

xX
Defendant A ) 2TY/L SATTi ALo v hereby pagel consents to

participate in the following proceeding via___ videoconferencing or _&* teleconferencing:

Initial Appearance Before a Judicial Officer

yp macnn (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

om Bail/Detention Hearing

 eanterehie Before a Judicial Officer

 

 

 

 

5] Actua art | e/ ( /

Defendant’s Signature Defendant’s reals Signature
(Judge may obtain verbal consent on

Record and Sign for Defendant)

ARTUE SATIARoVY Theh Wi haw

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone-conf ing technology.

[3 ARV US WT

Date U.S-biéttict Judge/U.S. istrate Judge
